Case 2:19-cv-07485-SDW-LDW Document 11 Filed 07/30/19 Page 1 of 1 PageID: 66



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


                                                          Civil Action No.: 2:19-cv-07485
 ENDY BRITO,
                                                         STIPULATION OF DISMISSAL
                                Plaintiff,                    WITH PREJUDICE

                v.

 ARAMARK UNIFORM SERVICES, ABC
 CORPORATIONS NOS. 1-5, and JOHN
 DOES NOS. 1-5, in both their professional
 and personal capacity,

                                Defendants.


       In accordance with Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Endy

Brito and Defendant Aramark Uniform & Career Apparel, LLC (incorrectly plead as “Aramark

Uniform Services”) hereby stipulate to the dismissal of this action in its entirety with prejudice

and on the merits, with each party to bear its or his own fees and costs.

VEX LAW LLC                                       MORGAN, LEWIS & BOCKIUS LLP

s/ Howard A. Vex                                  s/ Rudolph J. Burshnic II
Howard A. Vex, Esq.                               Terry D. Johnson
2001 Route 46, Suite 206                          Rudolph J. Burshnic II
Parsippany, New Jersey 07054                      502 Carnegie Center
Attorneys for Plaintiff                           Princeton, New Jersey 08540-7814
                                                  Telephone: (609) 919-6689
                                                  Facsimile: (609) 919-6701
                                                  terry.johnson@morganlewis.com
                                                  rudolph.burshnic@morganlewis.com
                                                  Attorneys for Defendant Aramark Uniform &
                                                  Career Apparel, LLC

IT IS SO ORDERED.

_________________________________________
The Honorable Susan D. Wigenton, U.S.D.J.
